Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The Applicants’ Drawings filed on November 12, 2021 have been approved by the U. S. examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: It is noted that the international examiner has allowed all of the Applicants’ claims over the prior art listed in the International Search Report in the International Preliminary Report on Patentability associated w/ PCT/CA2020/050769 (i. e. the Applicants’ parent application).  The U. S. examiner concurs w/ the international examiner’s conclusion of the patentability of all of the Applicants’ claims set forth in this International Preliminary Report on Patentability.  No further comment is deemed necessary by the U. S. examiner regarding the art discussed in this International Preliminary Report on Patentability.
The Canadian examiner has offered at least U. S. Pat. 4,590,058 and also U. S. Pat. 3,298,796 as alleged inventive step references against at least some of the Applicants’ claims in the Canadian Patent Application Office Action regarding Canadian Patent Application Serial Number 3,140,232.  This U. S. Pat. 4,590,058 describes a method and system for producing solutions of alkali metal hydrosulfites (please note at least the title and also the abstract).  However, in the invention described in this U. S. Pat. 4,590,058, it is the material in the initial “crystallizing zone” (11) mentioned in col. 2 lns. 38-40 that is subject to low temperatures (please also note at least col. 3 lns. 29-45).  In U. S. Pat. 4,590,058, the corresponding “second slurry of hydrosulfite” is subjected to a “concentrating zone”: please also note col. 2 lns. 48-51 (which may be a centrifuge, hydrocyclone or a filter: please also note col. 4 lns. 20-22).  However, no mention is made in this U. S. Pat. 4,590,058 that their “concentrating zone” is subject to low temperatures (in a manner that would be reminiscent of the Applicants’ claimed feature that a second suspension is subject to cooling, as set forth in all of the Applicants’ independent claims).  U. S. Pat. 3,298,796 shows in the figure printed on the face of this patent a system for producing hydrosulfite that includes the features of introducing a “starting solution” into a “precooler” (2); introducing what appears to be a slurry into a “vacuum crystallizer” (5), and introducing what appears to be a second slurry into a “final crystallizer” (13).  However, no mention is made within this U. S. Pat. 3,298,796 document that their “final crystallizer” (13) is subject to lower temperatures (in a manner that would be reminiscent of the Applicants’ claimed feature that a second suspension is subject to cooling, as set forth in all of the Applicants’ independent claims).  The Canadian examiner admitted and conceded that these U. S. Pat. 4,590,058 and U. S. Pat. 3,298,796 references do not teach or suggest the cooling of the second suspension, but submits that this difference would have been obvious in as much as CA 2,050,383 describes the cooling and storage of dithionite suspensions on pg. 6 lns. 3-4.  What this CA 2,050,838 actually teaches is the cooling of a dithionite slurry in conjunction with a technique for stabilizing that slurry by using a modified xanthan gum (please note at least the “Detailed Description of the Invention” on pg. 5 w/in this CA 2,050,838).  The instant claimed invention does not have anything to do w the technique of stabilizing a slurry by adding gum to it (as described in CA 2,050,838).  That CA 2,050,838 generically mentions that the slurry is kept at a relative low temperature for this particular “gum-based” stabilizing technique does not provide any valid motivation to modify the teachings provided in these U. S. Pat. 4,590,058 and U. S. Pat. 3,298,796 documents to keep their second slurries at relatively lower temperatures.  Hence, the U. S. examiner will not offer any 102 or 103 rejections against any of the Applicants’ independent claims (or the claims directly or indirectly dependent thereon) over the teachings provided in these U. S. Pat. 3,298,796 and U. S. Pat. 4,590,058 documents.
The search of the U. S. examiner did not produce any references that are any more relevant than the art provided in the Applicants’ IDS’s.  Hence, no PTO-892 forms are being provided with this office action.
In conclusion, all of the Applicants’ claims are allowed over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy C Vanoy whose telephone number is (571)272-8158. The examiner can normally be reached 8-4:30 (Mon-Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





tcv
/TIMOTHY C VANOY/Primary Examiner, Art Unit 1736